UPON MOTION POR REHEARING.
Russell, C. J.
The decision in this case was rendered before my accession to the bench, but the motion for a rehearing comes before me.
*789A motion for rehearing should not be granted merely to review a case carefully considered; and certainly not unless it appears that this court has overlooked some matter either of law or of evidence, the consideration of which would very likely induce the court to change its original judgment. Upon consideration of the motion for a rehearing in this case it appears that the agreement of counsel, which movant insists was overlooked, was carefully considered, though it was not deemed necessary to refer to the same in the decision. Rehearing denied.